Citation Nr: 1200137	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-34 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a pulmonary condition.

4.  Entitlement to service connection for narcolepsy.  

5.  Entitlement to service connection for a post-concussion syndrome.

6.  Entitlement to a compensable rating for status post septoplasty and rhinoplasty.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In a February 2008 rating decision, the RO continued a 0 percent (noncompensable) rating for status post septoplasty and rhinoplasty.  In a September 2008 rating decision, the RO denied service connection for sleep apnea, sinusitis, a pulmonary condition, narcolepsy, and post-concussion syndrome.  Jurisdiction was later transferred to the RO in St. Petersburg, Florida.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As regards the evaluation of status post septoplasty and rhinoplasty, the Board points out that the Veteran requested a Board hearing at the RO (Travel Board hearing) in his September 2008 substantive appeal (VA Form 9).  In a November 2008 letter, the RO notified him that his request for a hearing had been put on a list and he would be notified of the place and time of the hearing.  A hearing has not been conducted with respect to this claim and there is no indication that the Veteran has withdrawn his request for a hearing.  

As regards the claims for service connection, the Veteran did not request a Board hearing on his December 2009 substantive appeal (VA Form 9).  However, in November 2010 correspondence, he indicated that the Philadelphia RO had put him on a list for a hearing, but he had not had a hearing and he wished to have a Board hearing with respect to each service connection claim.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Therefore, remand is necessary so that the Veteran may be scheduled for a Travel Board hearing before a Veterans Law Judge. 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Travel Board hearing before a Veterans Law Judge at the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


